[Cite as Cleveland v. Farrell, 2014-Ohio-1240.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100136




                                 CITY OF CLEVELAND

                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                     KELLY FARRELL

                                                            DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             DISMISSED


                                       Criminal Appeal from the
                                      Cleveland Municipal Court
                                      Case No. 2013 TRD 021982

        BEFORE:          Jones, P.J., Rocco, J., and Blackmon, J.

        RELEASED AND JOURNALIZED: March 27, 2014
ATTORNEY FOR APPELLANT

Patrick M. Farrell
600 East Granger Road, 2nd Floor
Brooklyn Heights, Ohio 44131


ATTORNEYS FOR APPELLEE

Barbara A. Langhenry
Director of Law

BY: Victor R. Perez
Chief Assistant Prosecutor

Jennifer M. Kinsley
Angela R. Richardson
Assistant City Prosecutors
The Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., P.J.:

        {¶1} Defendant-appellant, Kelly Farrell, appeals her speeding conviction.                 For the

reasons that follow, we dismiss this appeal as moot.

        {¶2} In April 2013, Farrell was issued a traffic citation for speeding and not

wearing her seatbelt.       She initially pled not guilty and the matter proceeded to a bench

trial on June 18, 2013. The trial court found her not guilty of the seatbelt offense but

convicted her of the speeding offense, in violation of Cleveland Codified Ordinances

433.03. The trial court imposed a $70 fine and costs, which Farrell paid in full on the

same day.

        {¶3} Two days after trial, Farrell filed a motion to dismiss the indictment, which

the trial court denied.1 Farrell filed a notice of appeal, indicating she was appealing the

judgment of conviction from June 18, 2013, but failed to attach the journal entry that she

was appealing to her notice of appeal.2 See App.R. 3(D).

        {¶4} In her appeal, Farrell raises four assignments of error challenging her

conviction. See appendix.          We are unable to reach the merit of her appeal, however,

because we find that it is moot.

1
 We note that a motion for reconsideration of a final judgment, like the postconviction motion to
dismiss that Farrell filed, is not provided for in any criminal or civil rule and is therefore considered a
legal nullity. See State v. Williams, 11th Dist. Lake No. 2012-L-111, 2014-Ohio-65, ¶ 6.
2
 App.R. 3(D) states, in relevant part: “Content of the notice of appeal. The notice of appeal shall
specify the party or parties taking the appeal; shall designate the judgment, order or part thereof
appealed from; and shall name the court to which the appeal is taken.”
       {¶5} “‘Where a defendant has voluntarily paid a fine in satisfaction of a judgment,

evidence must be offered from which an inference can be drawn that he suffers some

collateral disability apart from the sentence * * * in order for the defendant to have a right

of appeal.”’ State v. Ledney, 11th Dist. Trumbull Nos. 2012-T-0018, 2012-T-0020,

2012-T-0021, 2012-Ohio-5126, ¶ 8, quoting State v. Wilson, 41 Ohio St.2d 236, 238, 325

N.E.2d 236 (1975); see also State v. Jackim, 8th Dist. Cuyahoga No. 89659,

2008-Ohio-931, ¶ 7, citing State v. Berndt, 29 Ohio St.3d 3, 504 N.E.2d 712 (1987)

(finding that when a defendant has voluntarily paid the fine or completed the sentence for

that offense, “an appeal is moot when no evidence is offered from which an inference can

be drawn that the defendant will suffer some collateral disability or loss of civil rights

from such judgment or conviction.”).        The defendant has the burden of presenting

evidence that he or she has such a “substantial stake in the judgment of conviction.”

Wilson at 237.

       {¶6} In Ledney, supra, the appellant was issued two citations for speeding, one of

the tickets also included a citation for a seatbelt violation.    Ledney paid his fines, but

later filed a motion to vacate his guilty pleas, arguing that his convictions made it difficult

for him to find employment. The court found that because Ledney had paid his fines,

completed his sentence, and showed no evidence by which the court could infer any

collateral disability, his appeal was moot. Id. at ¶ 8.

       {¶7} In this case, the docket shows that Farrell paid the fine and court costs

assessed at the trial on June 18, 2013. Farrell has not claimed that she will suffer a
collateral legal disability or loss of civil rights if her minor misdemeanor conviction is not

vacated nor that she has a substantial stake in the judgment of conviction; in fact, she has

not raised this argument at all.

       {¶8} Therefore, because Farrell has paid the fine and court costs associated with

her speeding conviction and has failed to show any evidence by which this court could

infer any collateral disability, this appeal is moot.

       {¶9} Appeal dismissed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cleveland

Municipal Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




LARRY A. JONES, SR., PRESIDING JUDGE

KENNETH A. ROCCO, J., and
PATRICIA ANN BLACKMON, J., CONCUR




                              Appendix - Assignments of Error

       I. The trial court erred in denying defendant’s motion to dismiss the
       charges of speeding in violation of Cleveland Codified Ordinances 433.03
       when raised at the commencement of the trial after jeopardy had attached.
II. The trial court erred in denying the defendant’s Rule 29 motion for
acquittal at the conclusion of the state’s case.

III. The trial court erred in denying the defendant’s Rule 29 motion for
acquittal at the conclusion of the case.

IV. The trial court erred in finding the defendant guilty of the speeding
violation in violation of Cleveland Codified Ordinances 433.03.